Citation Nr: 0501696	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  02-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned a 50 percent disability evaluation.  

In November 2003, the Board remanded the case for a VA 
examination.  Additionally, the Board brought to the RO's 
attention that the veteran had filed a March 2003 increased 
rating claim for bilateral hearing loss.  It is not clear 
whether the claim has been addressed; the RO should do so 
accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), evidentiary development is necessary.

Pursuant to the Board remand, the veteran had an April 2004 
VA examination.  There, the veteran reported, among other 
things, that he had friends, and got together with them.  The 
RO considered this examination in a June 2004 Supplemental 
Statement of the Case (SSOC).  

The veteran's wife, however, sent a statement after this SSOC 
to the Appeals Management Center concerning a worsening of 
the veteran's PTSD symptoms.  She stated that the veteran's 
nightmares were much worse, and the she would find him in a 
chair downstairs wrapped in a blanket.  She indicated that 
the veteran also awoke in a cold sweat, which was happening 
more often.  The veteran's wife stated that he was very 
irritable, and very touchy-that he did not realize he had a 
temper and was always very sorry.  She indicated that he was 
not the same man of years ago.  She reported that the 
veteran's short-term memory was also worse and indicated that 
the veteran was very uncomfortable in crowds, and more 
withdrawn.  

Though there are many factors in the rating criteria for a 50 
percent rating, a 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various manifestations listed in 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).  Because the 
veteran's wife relates some potential worsening of aspects 
concerning the severity of PTSD, the veteran should be 
afforded another VA examination.  Additionally, the RO must 
consider new evidence received at the Board (unaccompanied by 
a waiver) in the first instance.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the current severity of the 
PTSD disability.  The RO should forward 
the veteran's claims file for review by 
the VA examiner.  The examiner should 
describe all manifestations associated 
with the veteran's PTSD.  The examiner 
should also provide a global assessment 
of functioning score and explain its 
meaning.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

2.  Then, the RO should readjudicate 
the veteran's increased rating claim 
for PTSD.  The RO should consider any 
new evidence added to the claims file.  
If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




